Robinson, J.
This is an appeal from a judgment for personal services $160 and expenses paid $90.95, making the total sum of $250.60. In justice court one action was for the wages and a separate action for the expense money. In district court by stipulation the two actions were consolidated and tried as one action on an amended complaint. On the trial the plaintiff was the only witness. His testimony is short and shows $160 due to him for personal services and $90.95 for expenses paid for and at the request of the defendants.
At the close of plaintiff’s testimony Mr. Traynor, attorney for defendants, said: Defendants have no evidence to offer, but we ask the court to grant a stay of execution for sixty days, pending an appeal. The court said, All right. You do not care to offer any evidence of any kind? Mr. Traynor said: No, we have none to present. Then Traynor rested, and the court directed a verdict for the plaintiff. Now, it is claimed that the justice court had no jurisdiction because the two actions in justice court were based on a single cause of action, and that the district court succeeded only to the jurisdiction of the justice court, but the claim needs no answer. The evidence does show two separate causes of action, and in any event when the two actions were consolidated by stipulation, the case stood as one cause of action in the district court.
Judgment affirmed, with costs, and it is directed that the case be forthwith remanded.